DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election, without traverse, of Group I directed to claims 1-14 is acknowledged.  Accordingly, claims 15-17 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the phrase "MDF- or HDF-type" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The term “type” does not add a positive recitation to the claim.  The term “type” make it unclear if the wood fiberboard is a MDF or HDF board.  For purposes of examination, Examiner is interpreting the claim to refer to an MDF or HDF board.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-10 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) & (a) (b) as being anticipated by Hoppeler, U.S. Patent Number 3,243,327.
	Regarding claims 1, 2, 6 and 8, Hoppeler discloses in claim 3 a method of producing compressed plates by hot pressing a mixture consisting essentially of wood particles [organic material] and pulverulent synthetic binder material [binding agent]; planing the compressed plates while still hot thereby removing hot compressed shaving from the plates; and reintroducing hot compressed shavings into a stream comprising wood particles and binder material before compressing so that opposite face portions of the compressed plates formed by compressing portions the stream will include a greater proportion of the removed compressed shavings than the core portion [less than half of the surface of the board] of the compressed plates [opposite face portions have greater density and core has lesser density].  Column 1, lines 20-23 discloses wood boards fabricated from compressed plates made of layers of wood and binder material.  Column 4, lines 17-57 discloses wood chips passing continuously and at an even rate over a screen wherein the chips pass onto a mixing device where an aqueous suspension of a synthetic resin binder is sprayed on the chips [homogenous].



	Regarding claim 3, column 4, lines 17-57 discloses wood chips passing continuously and at an even rate over a screen wherein the chips pass onto a mixing device where an aqueous suspension of a synthetic resin binder is sprayed on the chips [strewing].


	Regarding claim 5, column 6, lines 12-15 discloses planing machines [profiled element].


	Regarding claim 7, reference claim 1 discloses that opposite face portions of the compressed plates formed by compressing portions the stream will include a greater proportion of the removed compressed shavings than the core pore of the compressed plates [opposite face portions have greater density and core has lesser density are aligned according to the length and width direction].  




	Regarding claim 9, column 3, lines 54-55 discloses wood chips.

	Regarding claim 10, column 4, lines 50-53 discloses that binder can include urea formaldehyde or melamine resin.
	Regarding claim 12, column 5, lines 13-17 discloses that the thickness of the crude pressed plates will vary between 8 and 80 mm and thus for instance in the case of a crude plate having a thickness of 10 mm, pressing might be carried out for about 5 minutes.

	Regarding claim 13, column 4, line 17-57 discloses a continuous process.

Claim 4 is rejected under pre-AIA  35 U.S.C. 102(a)(1) & (a) (b) as being anticipated by Hoppeler, U.S. Patent Number 3,243,327, as evidenced by Thickness Planer, Wikipedia.  
	Hoppeler, above, remains relied upon for claim 1.  Hoppeler discloses in claim 3 a method of producing compressed plates by hot pressing a mixture consisting essentially of wood particles [organic material] and pulverulent synthetic binder material [binding agent]; planing the compressed plates while still hot thereby removing hot compressed shaving from the plates; and reintroducing hot compressed shavings into a stream comprising wood particles and binder material before compressing so that opposite face portions of the compressed plates formed by compressing portions the stream will include a greater proportion of the removed compressed shavings than the core portion [less than half of the surface of the board] of the compressed plates [opposite face portions have greater density and core has lesser density].  Column 1, lines 20-23 discloses wood boards fabricated from compressed plates made of layers of wood and binder material.  Column 4, lines 17-57 discloses wood chips passing continuously and at an even rate over a screen wherein the chips pass onto a mixing device where an aqueous suspension of a synthetic resin binder is sprayed on the chips [homogenous].

 	Regarding claim 4, Hoppeler is silent to a scalper roll.   Column 6, lines 12-13 of Hoppeler discloses that the wood shavings are taken off the pressed plates in planing machines.  Wikipedia provides evidence of a scalper roll in a planer machine.  Wikipedia shows a planing machine 


    PNG
    media_image1.png
    512
    512
    media_image1.png
    Greyscale

Examiner is corresponding the cutter head on a roller as the scalper roller.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoppeler, U.S. Patent Number 3,243,327 in view of Pervan et al., WO 03/012224.
	Hoppeler, above, remains relied upon for claim 1.

	Regarding claim 11, Hoppeler is silent to the board being an MDF or HDF board.  Pervan discloses a floor panel comprising a body having a wood-fiber core in which the floor panel comprises at least two opposite parallel joint edge portions [Pervan: reference claim 1].  Pervan discloses in reference claim 3 that floor panels are joined.  Pervan discloses a wood fiber based material such as a MDF or HDF (medium density fiberboard or high density fiber board) [see paragraph 0005].  Pervan discloses that the wood fiber composite comprises wood fiber and binder [0056].  Pervan discloses preventing moisture from entering into the floor panels [see paragraphs 0001 and 0006].  Both Hoppeler and Pervan disclose a board comprising wood fiber and binder used in flooring.  Hoppeler and Pervan are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize a medium density fiberboard or high density fiberboard of Pervan as the board for the benefit of enhanced moisture prevention in flooring.

	Regarding claim 14, Hoppeler is silent to the step of subdividing the board so as to obtain panels.  Hoppeler does disclose in column 1, lines 16-23 incorporates U.S. Patent Number 2,642,371 by Fahrni wherein Fahrni discloses compressed plates made of layers of pieces of wood and binding materials suitable for flooring [Fahrni:  column 1, lines 1-11].  Hoppeler and Fahrni both disclose compressed plates comprising pieces of wood and binding materials.  Fahrni discloses that the compressed plates can be used for flooring.  Pervan discloses a floor panel comprising a body having a wood-fiber core in which the floor panel comprises at least two opposite parallel joint edge portions [Pervan: reference claim 1].  Pervan discloses in reference claim 3 that floor panels are joined.  Pervan discloses that the wood fiber composite comprises wood fiber and binder [0056].  Both Hoppeler and Pervan disclose a board comprising wood fiber and binder used in flooring. Pervan discloses preventing moisture from entering into the floor panels [see paragraphs 0001 and 0006].  Hoppeler and Pervan are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would subdivide the board of Hoppeler to prevent moisture from entering the floor panel.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786